Citation Nr: 0614109	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-08 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
nonservice-connected death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which found that the appellant's 
deceased spouse, upon whose alleged service VA benefits were 
claimed, had no qualifying service in the Armed Forces of the 
United States.  The appellant testified at the RO before the 
undersigned, at a personal hearing held in October 2003, and 
a transcript is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant's deceased spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.




CONCLUSION OF LAW

The deceased spouse of the appellant did not have the 
qualifying service necessary to establish her basic 
eligibility to VA death benefits. 38 U.S.C.A. §§ 101, 107 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  While it does not 
appear to be entirely settled whether the VCAA applies in a 
case were the disposition is mandated by law or regulation 
(see VAOPGCPREC 11-2000; Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001)), the Board finds, regardless, that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in August 2002 
(VCAA letter) fulfills the first three requirements set forth 
under Pelegrini.

With respect to the fourth requirement, the Board notes that 
the claimant has not been explicitly informed of the need to 
submit all evidence in her possession, although she has been 
put on notice of the need to submit any private treatment 
records or statements from other individuals regarding the 
claim.  As such, the Board finds there is an implied request 
by the RO that the veteran submit any and all evidence to 
support her claim, to include any medical records or other 
evidence that she may have in her possession.  Therefore, the 
Board finds that all four content of notice requirements have 
been met.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (appellant status, existence of 
a disability, connection between the appellant's service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  In this case, the RO has not 
provided any notice regarding the effective date.  However, 
as the Board's decision herein denies the appellant's claim, 
no effective date is being assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  In this case, however, 
because there is no evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.


The appellant essentially maintains that she is entitled to 
VA death benefits.  See VA Form 21-534, received by VA in 
July 2002.  She has indicated that she is entitled to the 
benefits currently sought on appeal based upon her late 
husband's military service with a recognized guerrilla 
organization during World War II.  See VA Form 21-4169, 
received by VA in August 2002.

A certified copy of a Certificate of Death shows that the 
appellant's spouse died in August 1957.

The RO received a photocopy of a "Certification" from the 
General Headquarters, Armed Forces of the Philippines, Office 
of the Adjutant General. Review of this document, dated 
November 13, 2000 (with no VA date stamp), shows that the 
appellant's spouse had joined October 1943 and was separated 
in January 1946.  Another "Certification" from the Adjutant 
General, dated November 24, 2000 reflects the same 
information but with a conflicting service number (one digit 
different out of six).  The Board also observes that the 
service number reported on the November 13, 2000 corresponds 
with the service number reported on the deceased's official 
enlistment record.  Accordingly, the Board concludes that the 
service number reported on the November 24, 2000 
"Certificate" contains a typographical error and that the 
service number reported on the November 13, 2000 
"Certificate" from the General Headquarters, Armed Forces 
of the Philippines, Office of the Adjutant General is 
correct.  The Board additionally observes that the 
appellant's spouse's middle initial has been variously 
reported as "B", "A" and "V".  

In August 2002, the RO requested that the service department 
verify the service of the appellant's spouse.  The RO 
provided his full name (including all names under which the 
deceased may have served), alleged dates of service, and 
other identifying information supplied by the appellant.  

In October 2002, the NPRC certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In December 
2002, the RO received another certification from the NPRC 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In this case, the issue presented is one of status -- that 
is, whether the appellant's spouse was a "veteran" as that 
term is defined by statute.  A "veteran" is defined as a 
"person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).

For purposes of determining entitlement to VA benefits, 
"service" is deemed to include a variety of Philippine 
military service.  See 38 C.F.R. § 3.40.  However, such 
service is deemed to be "active service" only when certified 
by the Armed Forces of the United States as follows:

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty (whichever is later) to date of release from active 
duty, discharge, death, or in the case of a member of the 
Philippine Commonwealth Army June 30, 1946, whichever was 
earlier.  See 38 C.F.R. § 3.41(a).  The "Armed Forces" is 
defined as including only "the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components." 38 C.F.R. § 3.1(a).  Certifications by 
the service department will be accepted as establishing 
periods of recognized service as a Philippine Scout, a member 
of the Philippine Commonwealth Army serving with the Armed 
Forces of the United States, or as a guerrilla.  38 C.F.R. 
§§ 3.40, 3.41.

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part that "[w]hen 
a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
paragraph (a) of this section, the VA shall request 
verification of service from the service department."  A 
service department finding as to the fact of service in the 
United States Armed Forces is, by regulation, binding upon VA 
for purposes of establishing entitlement to benefits.  38 
C.F.R. § 3.203.  Moreover, the United States Court of Appeals 
for Veterans Claims (Court) has held that "VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In addition, it is noted that "service 
department findings are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Id.; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

As noted, the NPRC has certified, on two separate occasions, 
that the appellant's spouse in this case had no active 
service in the Armed Forces of the United States or as a 
guerrilla.  The controlling regulation, 38 C.F.R. § 3.203, 
outlined above, makes this determination binding; and also as 
noted above, the Court has held that a service department 
determination as to whether or not an individual had 
qualifying service is binding on VA.  See Duro, Dacoron, 
supra.  None of the documents submitted by the appellant 
counters the NPRC's determination.

The Board consequently concludes that the appellant's 
deceased spouse is not considered a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
for entitlement to VA benefits, to include nonservice- 
connected death benefits, must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish basic eligibility for VA nonservice- 
connected death benefits is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


